Title: From François-Joseph-Paul, comte de Grasse-Tilly to Allan McLane, 29 October 1781
From: Grasse-Tilly, François-Joseph-Paul, comte de
To: McLane, Allan


                  
                     sir.
                      29 October 1781
                  
                  I request that you will proceed with all possible expedition in your boat—to the Capes—and reconnoiter as nearly as is consistent with your safety, the british Fleet, in order to ascertain their strength and disposition—and particularly whether they have any number of transports under convoy—if circumstances should make it more advisable to make your observations from the Shore—You will apply to any militia officers and request their assistance either for your personal safety, and accomplishing your object—or for transmitting intelligence to me—You will likewise communicate such discoveries to Count de Grasse as you think deserve his attention.  Given at Head Quarters this 29th October 1781.
                  
                     Go: Washington
                  
                  
                     Il Est orderé a tous Batiments français actuellement dans la Baye de Chesapeake de ne doner aucun Empechement a le Comission de Mr McLlan & de loy doner toute assistance sens toute fois inactive de retard de La mission
                     à Bord la Ville de Paris le 30: 8bre 1781
                  
                  
                     Le Comte de Grasse
                  
               